Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Response to Amendment
Applicant’s amendment filed 19 September 2022 to claim 1 is not sufficient to overcome the previous rejection under 35 U.S.C. 112 and also introduces new issues of 35 U.S.C. 112 discussed below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 as amended deletes “a key-value data store” at lines 2-3, thus renders “the key-value data store” at line 6 indefinite.
Claim 1 lines 2-3 recite “receiving by a processing device a request specifying a first key”. Lines 5-6 recite “determining that the first key is within a range of deleted data elements comprising a plurality of deleted data elements of the key-value data store”. It is not clear how the first key is related to the deleted data elements of the key-value data store.
Claim 1 lines 7-8 recite “identifying a tail key associated with a tail element of the range of deleted data elements”. It is not clear how the tail key is related to the first key requested.
Claim 1 lines 9-11 recite “identifying a data element in the key-value store wherein the data element is associated with a second key that follows the tail key in a specified order of keys”. It is not clear how a data element is considered “associated with a second key that follows the tail key” and how keys are ordered.
Claim 1 last line “providing the data element in response to the request” is unclear. Why providing a data element associated with a second key when the request is specifying a first key?
Claims 2, 3 merely describe pointers to reference the range of deleted data elements.
Claim 4 merely describes the keys are lexicographically ordered.
Claim 5 merely identifies head and tail elements of the range of deleted data elements.
Claim 6 merely describes setting a flag for the head element.
Claim 7 merely describes processes for deleting the element upon request.
Thus claims 2-7 do not cure the deficiencies of their parent claim 1.
Claim 8 describes inserting a first data element associated with a first key and first value into a key-value data store, the first key being within a first range of deleted data elements, removing a deletion marker associated with the first key and storing the first value in the key-value store. However, it is unclear how the splitting affects the claimed method.
Claims 9, 11, 12 recite limitations similar to claims 2, 3, 4.
Claim 10 merely describes the head element.
Claim 13 is unclear. Although the preamble recites splitting into second and third range, the body of the claim merely shows setting a pointer of a head element of the first range to reference the second data element and setting a pointer of a third data element of the first range to reference a tail element of the first range. The second range and third range do not seem to play any role in the claimed method.
Thus claims 9-13 do not cure the deficiencies of their parent claim 8.
Claims 14-20 essentially recite the limitations of claims 1-7 in form of systems, thus contain similar defects mentioned in claims 1-7 above.

Art rejection is not being applied to claims 1-20 because the limitations cannot be ascertained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bortnikov et al (US 20190347211) teach managing memory for large keys and values. In an embodiment, a request associated with a key may be received. A memory chunk in a first memory site associated with the key may be located. An entry in the memory chunk corresponding to the key may be determined. A first pointer to the key corresponding to a first location of the key within a buffer at a second memory site may be obtained from the entry. The key stored at the first location may be retrieved from the buffer at the second memory site.
Dean et al (US 20140025899) teach a method for efficiently updating and deleting data in a data storage system. The method is performed on a data storage server having one or more processors and memory storing one or more programs for execution by the one or more processors. The data storage server receives a first and second data request, the requests including a first and second range of one or more keys and an associated first and second value respectively. The data storage server identifies one or more overlap points associated with the first range and the second range. For each of the overlap points, the data storage server then creates data items including ranges of keys, the ranges of each data item including one or more keys that are either: (a) the keys between a terminal key of the first or second range and the overlap point, or (b) the keys between two adjacent overlap points.
Fanghaenel (US 20200097558) teaches a method of deleting a plurality of records in a log-structured merge (LSM) tree based storage system during a merge operation that writes data from a memory storage to an extent, includes receiving a command to delete a plurality of records, inserting a range tombstone into the memory storage component of the storage system, the range tombstone indicating the plurality of records to be deleted, selecting one or more delayed deletion processes based at least in part on whether the plurality of records is contiguous beyond a predetermined threshold amount, modifying a manifest of the storage system based on the selected delayed deletion process, and performing the merge operation, wherein the plurality of records is not written to the extent during the flush operation based at least in part on the delayed deletion process.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        16 November 2022